Citation Nr: 1010322	
Decision Date: 03/18/10    Archive Date: 03/31/10

DOCKET NO.  08-22 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUES

1. Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
bilateral hearing loss disability.

2. Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
tinnitus.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1963 to 
December 1964. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2008 rating decision of the 
RO in Muskogee, Oklahoma.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

In his July 2008 Substantive Appeal, the Veteran requested a 
hearing before the Board at the RO.  A videoconference 
hearing was scheduled for March 2010.  However, in 
correspondence received in February 2010, the Veteran 
requested a Travel Board hearing in lieu of the 
videoconference hearing.  The case is, therefore, remanded 
for the RO to schedule the Veteran for a Travel Board 
hearing.  See 38 C.F.R. § 20.704(c) (2009).  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board 
hearing before a Veterans Law Judge at the 
RO, and notify him of the scheduled 
hearing at the latest address of record.  
This hearing is to be scheduled in 
accordance with applicable law.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



